interna revenue service_department of the treasury index number washington oc person to contact telephone number refer reply to cc dom fi p plr date dec legend corporation department commission state x city a date date date provision provision provision i this is in response to a letter dated date requesting a ruling concerning the exclusion of income of the corporation from gross_income under code code that ruling will be addressed in of the internal revenue corporation also has requested a ruling under sec_141 of the pursuant to section a separate response c b of rev_proc corporation is facts a state infrastructure bank under a federal pilot program established under the national highway system designation act of became law on november commission that governs department and supervises public the highway act which corporation acts on behalf of p l plr-105055-98 according to the application submitted by transportation in state x the department to the federal highway administration and the federal transit administration on date undertaken under the state x infrastructure program is the inter- modal center located in city a in numerous road bridge and inter-modal transportation projects at various locations throughout state x in addition corporation is involved the initial project to be section of the highway act authorizes the secretary of under the highway act transportation to establish state infrastructure banks and multistate infrastructure banks by entering into cooperative agreements with states certain federal highway and transit funds to separate_accounts to be held by the infrastructure bank loans or provide other assistance to a public or private entity to pay costs of projects eligible for assistance under state x was selected to participate in the pilot state infrastructure program under the highway act an infrastructure bank may make a state is allowed to transfer on date the department was created by provision as part of the under provision in charge of the commission the commission has authority over executive department of the state is all state transportation programs and facilities as provided by law including but not limited to bridges highways aviation railroads mass transportation ports and waterborne commerce provision gives the commission the authority to locate relocate establish acquire construct maintain control and as provided by law to operate develop or fund public facilities as part of any state transportation program such as but not limited to aviation and waterborne commerce mass transportation railroads ports the department under the laws of state x the commission comprises six members the commission is given authority to supervise highways and appointed by the governor with the advice and consent of the state senate bridges that are constructed improved and maintained through the use of state and federal funds to prescribe rules and regulations fixing the duties of all persons employed by the state highways and transportation commission to aid county engineers and other officials of civil subdivisions in establishing gradients and alignments and preparing suitable systems for maintenance of highways and bridges to prepare standard plans specifications and estimates for all state highways and for the repair and improvement of highways and bridges by civil subdivisions as well as construction of bridges to promote highway improvement throughout and to construct under its own direction and supervision state x all roads culverts or bridges for the plr-105055-98 on date the commission authorized the formation of corporation to act as the infrastructure bank for state x corporation is under the laws of state x incorporation corporation is organized for the following purposes a nonprofit public benefit corporation organized according to the articles of to benefit and carry out the purposes of the commission by providing or assisting in the provision of establishment acquisition development promotion planning design construction improvement acquisition maintenance or operation of transportation projects facilities equipment and systems in state x the funding to cooperate with the commission toward the continued economic social industrial cultural and commercial growth of state x safety and general welfare of the citizens of state x by providing financing and other assistance to public and private entities carrying out or proposing to carry out transportation projects in state x act in the public interest and promote the health to issue revenue bonds and refunding revenue bonds for the purposes set forth herein to secure and obtain to the extent authorized by law rights-of-way for transportation projects to perform functions normally undertaken by the commission and its staff thus reducing the burdens and demands on limited funds available to the commission the corporation has no members or shareholders as such the board consists of seven members all of whom must be its business and affairs are managed by a self-perpetuating board_of directors approved by the commission groups group consists of three employees of the department the chief engineer the chief operating officer and the director of multimodal operations in the field of business or finance group consists of two current members of the commission group consists of two at-large members with knowledge the directors are divided into three the bylaws of the corporation provide that no part of the net_earnings or other assets of the corporation inure to the benefit of or are distributable to private person having directly or indirectly any personal or private interest in the activities of the corporation except that the corporation is authorized to pay reasonable_compensation for any director officer contributor or other plr-105055 services rendered and to make payments and distributions to further the purposes of the corporation i the board has adopted amendments to the articles of incorporation and bylaws to provide that upon dissolution of the corporation and after payment of all debts and satisfaction of all liabilities and obligations of the corporation any remaining assets of the corporation are distributed to the commission if then in existence and if not in existence then to state x law_and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or political_subdivision of a state when determining if sec_115 applies the service considers all the facts and circumstances relating to the organization to determine whether the organization performs an essential_governmental_function and whether the income of the organization accrues to a state or a political_subdivision of the state revrul_90_74 1990_2_cb_34 concerns an organization formed operated and funded by political subdivisions to pool their casualty risks and other risks arising from their obligations concerning public liability workers’ compensation or employees’ health obligations the ruling states that the income of such an organization is excluded from gross_income under sec_115 so long as private interests do not participate in the organization or benefit more than incidentally from the organization employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit the benefit to the revrul_77_261 1977_2_cb_45 holds that income from a fund established under a written declaration of trust by a state for the temporary investment of positive cash balances of a state and its political subdivisions is excludable from gross_income under sec_115 of the code positive cash balances by a state or political_subdivision in order to receive some yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and raise revenue the ruling reasons that the investment of corporation acts on behalf of commission in facilitating the construction improvement maintenance and repair of highways bridges and roads throughout state x involved in several inter-modal transportation projects throughout in addition corporation is the state corporation performs an essential_governmental_function within the meaning of and revrul_77_261 the based upon rev_rul of the code sec_115 plr-105055-98 corporation is organized as a non-profit corporation under the every corporation as defined in sec_7701 a laws of state x subject_to taxation under subtitle a tax_return regardless of whether it has taxable_income and regardless of its gross_income file income_tax returns pursuant to accordingly corporation will be required to is required to file an income sec_6012 except as specifically ruled upon above no opinion is expressed or implied as described above under any other provision of the internal_revenue_code to the federal tax consequences of the transaction this ruling is directed only to the taxpayer who requested it sec_6110 cited as precedent attorney currently on file we are sending a copy of this ruling letter to your authorized representative in accordance with the provisions of of the code provides that it may not be used or a power of sincerely assistant chief_counsel financial institutions and products py lhe wm senate alice m bennett chief branch enclosures copy of letter for sec_6110 purposes
